Citation Nr: 1102858	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-46 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for contact 
dermatitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active military service from August 1979 to May 
1987.  

This appeal to the Board of Veterans' Appeals (Board) arose from 
an October 2008 rating decision in which the RO denied a rating 
in excess of 10 percent for contact dermatitis.  The Veteran 
filed a notice of disagreement (NOD) in December 2008, and the RO 
issued a statement of the case (SOC) in November 2009.  The 
Veteran filed a substantive appeal (via a VA Form 9, Appeal to 
Board of Veterans' Appeals) later that month.  

For the reasons expressed below, the matter on appeal is being 
remanded to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

In his November 2009 substantive appeal, the Veteran requested a 
Board hearing at the RO (a Travel Board hearing).  Pursuant to 38 
C.F.R. § 20.700 (2010), a hearing on appeal will be granted to an 
appellant who requests a hearing and is willing to appear in 
person.  See also 38 U.S.C.A. § 7107 (West 2002) (pertaining 
specifically to hearings before the Board).  As the RO schedules 
Travel Board hearings, a remand of this matter is warranted in 
accordance with the Veteran's request.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

The RO should schedule the Veteran for a 
Travel Board hearing in accordance with his 
November 2009 request.  The RO should notify 
the Veteran and his representative of the 
date and time of the hearing.  See 38 C.F.R. 
§ 20.704(b) (2010).  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The appellant need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


